Citation Nr: 1747288	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbar strain with degenerative disc disease, currently rated 10 percent disabling.

2. Entitlement to an increased rating for right hip strain with degenerative joint disease, currently rated 10 percent disabling. 

3. Entitlement to an increased rating for right knee degenerative arthritis, currently rated 10 percent disabling.

4. Entitlement to an increased rating for anterior left knee pain with degenerative change, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1988 to September 1988 and in the United States Navy from June 1989 to August 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of this appeal, an October 2013 rating decision granted the Veteran a temporary 100 percent rating for his lumbar strain, effective August 26, 2013 until October 1, 2013.  

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In a January 2016 claim, the Veteran raised the issue of individual unemployability. Although the RO had yet to adjudicate this claim, the Board had jurisdiction to address entitlement to TDIU as part of the Veteran's claims for increased ratings. See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

These claims, along with a claim for entitlement to TDIU were previously before the Board in May 2016, at which time they were remanded for additional development. 

In a June 2016 rating decision, rhe Veteran was granted a TDIU, effective April 16, 2015, the day after his employment ended.  Therefore, that claim is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is necessary to afford the Veteran new VA examinations.

In the May 2016 Board remand, the AOJ was directed to obtain VA examinations to assess the severity of his low back, bilateral knee, and right hip disorders.  Although the Veteran was afforded VA examinations in June 2016, the Board finds these examination reports to be inadequate for adjudication purposes. 

Specifically, with regard to the Veteran's claim for an increased rating for a right hip disorder, although the Veteran was afforded a VA examination of his hip in June 2016.  However, the examination only contained findings relevant to his left hip.  As the Veteran's claim for an increased rating pertains to his service-connected right hip disorder, remand is necessary to obtain an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

With regard to the Veteran's service-connected bilateral knee disorders, the Board finds parts of the June 2016 VA examination to be inconsistent.  The examiner opined that he reviewed the x-rays and saw no indication of degeneration in either knee joint.  Range of motion testing was normal with 0 to 140 degrees of range in both knees.  The examiner noted that the Veteran was unable to perform repetitive use testing but also that the Veteran was examined immediately after repetitive use over time.  Thus it is unclear whether the testing was or was not done.  Further, it is noted that while the Veteran used braces the examiner did not think they were needed.  Other records indicate that he has been provided with braces and replacements by the VA.  The Board finds that the VA examiner's report is contains conflicting findings and a new examination is necessary.  Barr, supra.

With regard to all the Veteran's disorders, the May 2016 Board remand directed the VA examiner to discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any low back, knee, or hip disorder. The examiner was also directed to discuss the varying range of motion findings in the February 2014, May 2015, and February 2016 examinations.  The examiner failed to comply with this directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is noted that there are some significant back complaints otherwise repeated in the record that do not seem consistent with the findings recorded at the examination.  Therefore, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination with an examiner other than the June 2016 VA examiner to ascertain the current severity and manifestations of his service-connected bilateral knee disorders, right hip disorder, and lumbar spine disorder. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

All orthopedic and neurological findings should be set out; specifically findings of ranges of motion must be expressed in degrees.   Passive and active ranges of motion should be reported.  The examiner must also comment on whether the Veteran experiences instability of the bilateral knees.  It should also be clearly indicated whether repetitive motion testing can be accomplished and whether there are any changes.

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any low back, knee, or hip disorder. The examiner must also discuss the varying range of motion findings in the February 2014, May 2015, and February 2016 examinations.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinion expressed.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


